Citation Nr: 1203568	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO. 07-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The rating decision denied service connection for hypertension. 

In February 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. The opinion of the July 2011 VA examiner is competent medical evidence. 

2. The Veteran has not been shown to have hypertension that manifested in service or within one year thereafter, or that is causally or etiologically related to his military service or to a service-connected disability. 


CONCLUSION OF LAW

The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101 ,1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in November 2005 and March 2006. The letters advised the Veteran of what evidence was required to substantiate his claims, including a claim for secondary service connection, and of his and VA's respective duties for obtaining evidence. The March 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report of a VA examination in July 2011. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in February 2011 so that additional records could be obtained and an examination could be scheduled. The RO provided the Veteran with release forms for his private health care providers in a February 2011 letter. He did not return the forms. He underwent a VA examination in July 2011. Thus, the Board is satisfied that there was substantial compliance with its February 2011 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection 

The Veteran contends that his diagnosed hypertension was caused by his service-connected diabetes mellitus. Specifically, he contends that his diabetes mellitus predated his diagnosis for hypertension. Because there is no probative evidence linking the claimed disability to diabetes mellitus or to any incidence of military service, the claim will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with hypertension and is currently service connected for diabetes mellitus, which satisfies the first and second elements of a claim for secondary service connection. Wallin, 11 Vet. App. at 512. However, the third element, a nexus between the two conditions, is not satisfied. 

In July 2011, the Veteran underwent a VA examination for hypertension. He reported not knowing when his hypertension began. The examiner noted that there was treatment for hypertension since at least 2005. The examiner opined that the Veteran's hypertension was not caused by diabetes mellitus because he did not have secondary physical conditions caused by diabetes mellitus that caused or contributed to chronic hypertension. Specifically, the examiner noted that the Veteran did not have renovascular disease (such as renal artery stenosis), nephrotic syndrome (loss of large amount of protein in the urine), or a biopsy suggesting diabetic nephropathy. The examiner concluded, "[t]here is no physical evidence on today's examination ...revealing a secondary condition of diabetes contributing to hypertension." The VA examiner's opinion and accompanying rationale are competent and they provide probative weight against the Veteran's claim. 

The remaining medical evidence of record shows that the Veteran had elevated blood pressure in 1986 and 1988, and was diagnosed with hypertension in 1994. He was diagnosed with diabetes mellitus in 2000. None of the private medical evidence addresses whether the Veteran's hypertension and diabetes are related. 

In his July 2007 VA Form 9 the Veteran stated, "I am certain that I had the onset of diabetes prior to the hypertension being diagnosed."  He does not provide any elaboration or reasoning behind this statement other than that he was awarded service connection based upon the presumptions for diseases related to exposure to herbicides and that he was diagnosed with diabetes mellitus subsequent to service in the Republic of Vietnam. He does not provide a time frame for when he was diagnosed with diabetes. The Board finds the Veteran's non-specific statement to be of little probative value since the record reflects that he was diagnosed with diabetes in 2000, after he was diagnosed with hypertension. Further, it is outweighed by the statement of the VA examiner, who noted that the Veteran did not have any secondary conditions of diabetes that would cause hypertension. 

As the nexus requirement for a secondary service connection claim has not been satisfied, service connection for hypertension cannot be established on a secondary basis. Wallin, 11 Vet. App. at 512. The Board finds that the preponderance of the evidence is against service connection for on a secondary basis. 38 U.S.C.A. § 5107(b). 

As noted above, hypertension is a chronic disease that is subject to presumptive service connection. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, the record shows that the Veteran was first diagnosed with hypertension in 1994. Private treatment records show that he had elevated blood pressure in 1986 and 1988, but was not formally diagnosed until 1994. There is no evidence that the Veteran had hypertension within one year of leaving the military in February 1966, nor has he so contended. Presumptive service connection is not warranted. Id. 

As this claim may not be granted under the theories of secondary and presumptive service connection, the theory of direct service connection will be addressed. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. There is no evidence of an in-service event or incurrence of hypertension. In a December 1963 pre-enlistment report of medical history, the Veteran described his health as "good" and answered "no" to the question, "[h]ave you ever had or have you now...high or low blood pressure." Hypertension was not noted by the examining physician at his December 1963 enlistment examination. His blood pressure was 140/58. In a February 1966 report of medical history for separation from service, he described his health as "good" and again answered "no" to the question, "[h]ave you ever had or have you now...high or low blood pressure." His blood pressure was 130/76. His STRs are negative for any diagnosis of or treatment for hypertension. The second element of a service connection claim has not been satisfied. Id. 

Lastly, there is no medical or lay evidence showing a nexus between the Veteran's period of active service and his currently diagnosed hypertension. Id. Further, he was not diagnosed with it until 1994, almost 30 years after separation. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has not asserted that his hypertension was caused directly by service, and has not alleged that he has experienced hypertension or its symptoms continuously since service. In the absence of medical or lay evidence of a nexus, the third element of a service connection claim is not satisfied, and the claim must be denied. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied under the theories of secondary, presumptive, and direct service connection. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hypertension is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


